FOR IMMEDIATE RELEASE – CALGARY, ALBERTA – AUGUST 26, 2009 BAYTEX ENERGY TRUST ANNOUNCES CLOSING OF OFFERING OF DEBENTURES AND REDEMPTION OF U.S. NOTES CALGARY, ALBERTA (August 26, 2009) – Baytex Energy Trust ("Baytex") (TSX: BTE.UN; NYSE: BTE) announced today the closing of its offering of $150 million principal amount of 9.15% Series A senior unsecured debentures due August 26, 2016 (the "Debentures") and the redemption of the senior subordinated notes of Baytex Energy Ltd. effective September25, 2009. The Debentures were placed by a syndicate of agents led by TD Securities Inc. that also included BNP Paribas (Canada) Securities Inc., CIBC World Markets Inc., National Bank Financial Inc., RBC Dominion Securities Inc., Scotia Capital Inc., Société Générale Valeurs Mobilières Inc. and Credit Suisse Securities (Canada),
